Citation Nr: 0731502	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-31 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right elbow 
condition.

2.  Entitlement to service connection for a bilateral wrist 
condition.

3.  Entitlement to service connection for a psychiatric 
disorder to include depression and post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from ratings decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefits sought on appeal.  

The Board notes that there are references throughout the 
medical evidence to the veteran's inability to work.  Most 
recently for example, a November 2005 VAMC treatment provider 
found the veteran is unable to work due to his medical 
conditions and because he cannot tolerate stress.  This issue 
is referred to the RO for appropriate action.

The first two issues listed in this appeal are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD which 
is related to stressors experienced during service.  

2.  Credible supporting evidence that the claimed in-service 
stressors occurred has been submitted.  




CONCLUSION OF LAW

A psychiatric disorder, to include PTSD was incurred in 
active service.  38 U.S.C.A. § 1110; 1154(b) (West 2002); 38 
C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claims for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection for PTSD; a decision at this point poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claims for service 
connection for a psychiatric disorder to include depression 
and PTSD includes, but is not limited to:  service medical 
records; service personnel records; the veteran's contentions 
and hearing testimony; private medical records, VA medical 
records, and other service department records.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claim 
for service connection for a psychiatric disorder to include 
depression and PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2002).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed in-service stressor actually 
occurred is required for him to prevail.  See Cohen v. Brown, 
10 Vet. App. 128, (1997); Moreau, 9 Vet. App. at 394-95; 
Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

Here, the veteran was most recently diagnosed with depression 
with post-traumatic stress disorder (PTSD) elements, in a 
January 2006 VA examination.  This diagnosis is consistent 
with some medical evidence, although the veteran has also 
received separate diagnoses of PTSD.  As for the in-service 
incurrence of this condition, while the veteran's service 
medical records are negative in this regard, at the hearing 
the veteran testified to several specific events that 
occurred in service, which, collectively and/or individually, 
caused his condition.  He has claimed service connection for 
a psychiatric disorder.  As PTSD has been diagnosed, it will 
be included in his current claim of service connection for a 
psychiatric disorder.  

At the August 2007 hearing the veteran described four 
separate in-service events that caused or contributed to his 
current condition.  One stressor involves the suicide of a 
friend of the veteran's, also from Georgia, named [redacted] 
[redacted].  The veteran contends that Mr. [redacted] took his own life 
by stepping in front of a train after receiving a "Dear 
John" letter from his girlfriend.  The veteran stated that 
the night of Mr. [redacted] death, he and some friends had taken 
Mr. [redacted] out for some fun and to cheer him up, but Mr. [redacted] 
disappeared and it was later discovered that he had committed 
suicide.  The emotional toll this and other stressors took on 
the veteran is supported by several buddy statements and a 
letter from the veteran's wife.  At the hearing the veteran 
testified that following this series of tragedies, he felt as 
if "death followed him," resulting in depression and a fear 
of close or intimate relationships.  Significantly, the 
stressor with regard to [redacted] was corroborated by the 
RO in September 2006.  It was confirmed that Private First 
Class [redacted] died in West Germany on September 
[redacted], 1975 by non-hostile means.  A U.S. Army Accident Report, 
Case Number [redacted] confirmed that Private First Class 
[redacted] was proceeding along railroad tracks and was struck from 
the front by an oncoming train, resulting in his immediate 
death.  

As for a nexus between these stressors and the veteran's 
current diagnosis, the January 2006 VA examination report 
does not provide any nexus opinion, positive or negative, and 
was prepared without the claims file and without verification 
of the stressor involving [redacted].  However, the file 
does contain sufficient evidence to connect the veteran's 
PTSD to this particular event.  In a psychological report 
provided by Doctor Skinner and his partner, it as reported 
that, following a comprehensive examination, the veteran had 
met the criteria for a diagnosis of PTSD and that is was 
related to the death of his friend.  

When all of this evidence is viewed as a whole, it does 
provide credible supporting evidence that the claimed in-
service stressors occurred.  The medical evidence of record 
establishes that the veteran has a current diagnosis of PTSD 
that is related to stressors experience service.  
Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

This case is not ready for appellate review.  During the 
pendency of this appeal the Court issued Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which requires that 
notice be provided concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted.  Complaint notice is required in this regard.  

In addition, a review of the claims file shows that the 
veteran was awarded disability benefits from the Social 
Security Administration in April 2007.  Attached to that 
decision are lists of medical records upon which the decision 
was based.  All records considered by that agency in deciding 
the veteran's claim for disability benefits, including a copy 
of any decision, should be obtained.  See Martin v. Brown, 4 
Vet. App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2006).  While the file reflects that 
some of the records may already associated with the claims 
file, many are not.  For example, the October 2004 evaluation 
by Sher E. Schwartz, Ph.D., the January 2005 to June 2006 
records of Walter Skinner, Ed.D., and the September 2006 
records from St. Frances Hospital, are not in the file.  
These records must be obtained.

Also, the veteran has been receiving treatment through VA 
facilities in Tuskegee and Montgomery, Alabama.  It is noted 
that there are no VA records in the file that indicate they 
came from the Montgomery facility, although as the two 
facilities at one time merged, it is unclear whether separate 
records would exist.  This must be ascertained, and any and 
all updated treatment records from these facilities should be 
obtained.  Also, at the August 2007 hearing the veteran 
referred to several physicians who have been treating him for 
his conditions on appeal, including Dr. Gibson and Dr. 
Cynthia Wisdon, whose records do not appear associated with 
the file.  It seems from the veteran's testimony that these 
are VA providers, but this should be confirmed and any 
outstanding records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 ( 2006).  

2.  Obtain all Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits, including copies of 
the medical records relied upon 
concerning that claim.  (The veteran has 
been receiving disability benefits since 
at least April 2007.)

3.  Obtain and associate with the file 
any and all 
updated VA treatment records from each 
the Tuskegee and Montgomery campuses of 
the Central Alabama Veterans Health Care 
System.  Do not associate duplicate 
records with the file.

4.  Ask the veteran if the physicians 
referred to at the 
August 2007 hearing, including Dr. Gibson 
and Dr. Cynthia Wisdon, are private 
medical providers or VA providers.  Take 
all appropriate actions in obtaining any 
outstanding records from these providers, 
including obtaining any necessary 
authorization forms if the providers are 
private physicians.  Do not associate 
duplicate records with the file.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

